Citation Nr: 0528321	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03 17 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
onychomycosis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for eczema.

3.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome of the right knee.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1998 to 
December 2002.

This matter arises before the Board of Veterans Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for 
onychomycosis, awarding it a noncompensable evaluation; 
granted service connection for eczema, awarding it a 
noncompensable evaluation; and granted service connection for 
retropatellar pain syndrome of the right knee, awarding it a 
10 percent disability evaluation.  The claims file was then 
transferred to the Chicago, Illinois RO.  Following the 
receipt of additional treatment records, the RO issued a 
decision in February 2004, which awarded a 10 percent 
disability evaluation to the service-connected eczema, 
effective December 29, 2002, the date of entitlement to 
service connection.  

In October 2004, the veteran testified at a hearing at the RO 
held via videoconference before the undersigned.  A 
transcript of the veteran's testimony has been included in 
the claims folder.  

On February 16, 2005, the Board remanded this case for 
additional development.  Additional VA outpatient treatment 
records and a VA examination of the veteran's eczema and 
onychomycosis were requested.  The records have been 
associated with the claims folder and a VA examination was 
conducted.  This case is once again before the Board for 
appellate consideration.



FINDINGS OF FACT

1.  The veteran's onychomycosis is manifested by yellowed and 
brittle toenails.

2.  The veteran's eczema is manifested by diffuse lesions 
over the chest, back, arms, and legs.

3.  The veteran's retropatellar pain syndrome of the right 
knee is manifested by full range of motion, pain on palpation 
and movement, no effusion and no crepitus.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
onychomycosis have not been met.  38 U.S.C.A. §§  1155, 
5103A, 5103(a), 5107 (West 2002); 38 U.S.C.A. §§ 3.159, 
3.321, Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic Code 
(DC) 7806, 7813 (2004).  

2.  The criteria for an increased evaluation for eczema have 
not been met.  38 U.S.C.A. §§  1155, 5103A, 5103(a), 5107 
(West 2002); 38 U.S.C.A. §§ 3.159, 3.321, Part 4, including 
§§ 4.1, 4.2, 4.7, DC 7806 (2004).  

3.  The criteria for an increased evaluation for 
retropatellar pain syndrome of the right knee have not been 
met.  38 U.S.C.A. §§  1155, 5103A, 5103(a), 5107 (West 2002); 
38 U.S.C.A. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45,  DC 5260 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision in 
a claim for VA benefits.  

In the present case, the veteran filed substantially complete 
claims for service connection for onychomycosis, eczema and 
knee pain in August 2002.  A rating action was issued in 
January 2003 which awarded service connection for these 
claimed disabilities, awarding 0 percent for the 
onychomycosis and eczema and 10 percent for the right knee.  
The veteran disagreed with the evaluations assigned and the 
RO issued a statement of the case in May 2003, which 
contained the post-VCAA regulations (including 38 C.F.R. 
§ 3.159).  In December 2003,  the RO sent the veteran a duty-
to-assist letter.  In July 2004, the RO provided notice to 
the claimant of what information and evidence must be 
submitted to substantiate the claims, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, No. 03-7072 (Fed. Cir. 
Jan. 2, 2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.
The veteran was provided with a statement of the case which 
included the post-VCAA regulations.  He was sent a duty-to-
assist letter in December 2003 and a VCAA notification letter 
in July 2004.  Significantly, the veteran indicated in August 
2004 that he had no further information to submit.  
Therefore, it is found that the veteran was aware of the 
evidence and information that was needed to substantiate his 
claims; moreover, VA obtained those records that were 
available in relationship to the claims.  A VA examination 
was also performed.  In addition, the claim was readjudicated 
following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes. Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.

The applicable Diagnostic Codes are as follows:



Dermatophytosis (ringworm: of 
body, tinea corporis; of head, 
tinea capitis; of feet, tinea 
pedis; of beard area, tinea 
barbae; of nails, tinea unguium; 
of inguinal area (jock itch), 
tinea cruris): 
 
 
Rate as disfigurement of 
the head, face, or neck (DC 
7800), scars (DC's 7801, 
7802, 7803, 7804, or 7805), 
or dermatitis (DC 7806), 
depending upon the 
predominant disability. 

Dermatiti
s or 
eczema.
Rating
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; 
no more than topical therapy required during the 
past 12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 



525
7
Knee, other impairment of:

Recurrent subluxation or 
lateral instability:

Severe
30

Moderate
20

Slight
10
526
0
Leg, limitation of 
flexion of:

Flexion limited to 
15°
30

Flexion limited to 
30°
20

Flexion limited to 
45°
10

Flexion limited to 
60°  
0

526
1
Leg, limitation of 
extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual background

Onychomycosis

A VA examination conducted in January 2003 noted that the 
veteran had discolored toenails.  He had mild nail plate 
hyperkeratosis with brittle great toenails bilaterally.  The 
diagnosis was bilateral onychomycosis.

The veteran was seen on an outpatient basis by VA.  In 
October 2003, he had mycotic great toenails, which were both 
debrided.  He had mild fungus between the third and fourth 
interdigital space on the right.  In March 2003, he had 
thickening of the great toenails.  In April and May 2003, his 
great toenails were yellow and thick.  In March 2004, his 
toenails were hyperkeratotic and dystrophic.

The April 2005 VA examination noted quite severe 
onychomycosis of the great and little toes, with brittleness 
and breaking.  The diagnosis was onychomycosis of the 
toenails.

Eczema

During service, the veteran had a rash on multiple occasions 
on various parts of his body.  In January 2003, he was 
examined by VA.  He had a hyperpigmented scaling rash with 
well-demarcated borders on the dorsum of the right foot, with 
no additional clinical findings.  

The veteran was then seen on multiple occasions by VA on an 
outpatient basis.  In March 2003, he had a rash on the right 
foot.  The following month, he had a rash on the legs, with 
scattered excoriated erythematous papules on the upper and 
lower extremities.  In December 2003, he noted a three year 
history of a very pruritic rash.  In January 2004, he had 
diffuse erythematous papulosquamous lesions on the trunk, 
head, and extremities.  In March 2004, he had 4 to 5 mm pink 
to hyperpigmented papules mostly on the arms and legs.  

The veteran testified at a personal hearing in October 2004.  
He indicated that he uses cream on his arms, legs, and back 
for the treatment of his eczema.

The veteran was examined by VA in April 2005.  He was noted 
to be using various topical medications to control his 
condition.  However, he stated that he still had a lot of 
itching, particularly at night which was disturbing his 
sleep.  The physical examination found diffuse lesions over 
the anterior and posterior trunk, and the upper and lower 
extremities.  These were described as papulosquamous-type 
lesions.  The photographs that were taken as part of the 
examination confirmed the presence of diffuse lesions on 
various parts of his body, particularly the legs and arms.  
The diagnosis was eczema.


Retropatellar pain syndrome of the right knee

The veteran was first seen for knee pain in the service, with 
a September 2002 diagnosis of overuse.  A VA examination was 
conducted in January 2003.  An x-ray showed a small 
calcification in the intramedullary canal of the distal right 
femur; no arthritis was found.  He had retropatellar crepitus 
with posterior lateral pain in compression.  The knee 
displayed full range of motion.  

The veteran was then treated by VA on an outpatient basis.  A 
January 24, 2004 record noted bilateral lateromedial knee 
pain.  An x-ray showed no arthritis.  He was slightly tender 
over the knee, with no effusion or erythema.  

A VA examination was performed in January 2004.  His gait was 
normal.  He was tender to palpation at the inferior patellar 
pole.  There was also tenderness to palpation over the medial 
joint lines.  He was able to extend the knee fully, although 
there was some pain.  Flexion was to 140 degrees, with pain 
starting at 110 degrees.  The ligaments were stable.  

The veteran continued to seek outpatient treatment from VA.  
On April 30, 2004, range of motion was from 0 to 135 degrees, 
with pain at 90 to 100 degrees.  There was no swelling or 
effusion, no tenderness, and the ligaments were intact. 

The veteran testified at a personal hearing in October 2004.  
He stated that he was taking Naprosyn for pain.  He denied 
using a brace or a cane for ambulation.  He said that his 
pain was constant, which was worse with activities.  He 
reported that he occasionally had a limp and that his knee 
was sometimes weak.

On January 27, 2005, the veteran complained of bilateral knee 
pain, for which he was given exercises and medication.  He 
stated that he thought the knee was a bit better.  He claimed 
that he was walking with a cane.  The knee was worse after he 
had been sitting for awhile and had to get up.  While 
sitting, his knee was extended fully.  The x-ray was 
negative.  He was tender to the superior patella on the 
lateral edge.  There was no effusion.  His range of motion 
was limited by pain, and he had a positive patellar grind.  


Analysis

Onychomycosis

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the service-connected 
onychomycosis is not warranted.  There is no indication in 
the record that at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected are involved.  Nor is 
there any indication of intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  The evidence shows less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected.  
Further, there is no suggestion that anything other than 
topical therapy has been required during the past 12-month 
period.  Therefore, the noncompensable evaluation is 
continued.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2004).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the veteran's service-connected onychomycosis.

Eczema

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 10 percent for 
the service-connected eczema is not justified.  There is no 
objective indication that 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas are affected.  While the 
VA examiner stated that 85 percent of the body was involved, 
this was not confirmed by the color photographs contained in 
the record.  Rather, these photographs showed very diffuse 
involvement of various parts of the veteran's body, to 
include the chest, back, arms, and legs.  Nor is there any 
indication of systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  As such, it is not found that the criteria for 
entitlement to a 30 percent disability evaluation have been 
met.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2004).  The Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from considering whether 
referral to the appropriate first-line official is required.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218,227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of the assignment of an extraschedular 
rating.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected eczema.


Retropatellar pain syndrome of the right knee

After a careful review of the evidence of record, it is found 
that an increased evaluation for the retropatellar pain 
syndrome of the right knee is not warranted.  There is no 
indication in record that the veteran suffers from moderate 
recurrent subluxation or lateral instability.  In fact, the 
evidence of record shows that his ligaments are intact.  Nor 
is there any suggestion that his flexion is limited to 30 
degrees or that his extension is limited to 15 degrees, as 
would be required to justify increased evaluations.  Rather, 
his range of motion has been noted to be full.  Nor is there 
any indication of any ankylosis of the knee joint.  
Therefore, it is found that the 10 percent evaluation 
assigned adequately compensates the veteran for his 
complaints of pain in motion.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2004).  The Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from considering whether 
referral to the appropriate first-line official is required.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218,227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of the assignment of an extraschedular 
rating.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for the service-
connected retropatellar pain syndrome of the right knee.








ORDER

Entitlement to an initial compensable evaluation for 
onychomycosis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for eczema is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for retropatellar pain syndrome of the right knee is denied.




	                        
____________________________________________
	DOUGLAS E. MASSEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


